Citation Nr: 1207648	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  10-43 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION


The Veteran served on active duty from June 1984 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Anchorage, Alaska Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at hearing in June 2011.  A transcript of that hearing is of record.  

The Board notes that the Veteran submitted additional evidence after the issuance of the August 2010 Supplemental Statement of the Case (SSOC).  However, she waived RO review of the additional evidence in July 2011.  


FINDING OF FACT

Obstructive sleep apnea is attributable to service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

Moreover, the Board notes that the Veteran was afforded a hearing before the undersigned Veterans Law Judge (not a hearing officer) in June 2011.  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to the Board hearing, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2011); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

LEGAL CRITERIA AND ANALYSIS 

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2011).

The Veteran has appealed the denial of service connection for obstructive sleep apnea.  Service treatment records reveal that the Veteran denied frequent trouble sleeping in December 1983, June 1985, September 1988 and January 1995.  
Symptoms of fatigue were shown in February 1994.  In February 2001, exertional fatigue was diagnosed.  In March 2001, it was shown that the Veteran was unable to do certain exercises because of fatigue.  An assessment was given of new onset of exertional fatigue and evidence of proximal muscle weakness on examination.  She complained of fatigue, most prominent in the upper extremity proximal musculature, in April 2001.  An assessment of weakness and fatigue was given in May 2001.  Later in the month, she reported "feeling exhausted" and related that she woke up frequently during the night because of lack of comfort.  She expressed trouble with leg cramps, especially at night.  In July 2001, an impression was given of non restorative sleep, neck pain and fatigue.  Complaints of fatigue were again documented in February 2002.  

It was reported in January 2007 that the Veteran had frequent nocturnal awakening due to paresthesias.

In the February 2008 VA compensation and pension examination, sleep problems were diagnosed.  She reported sleep problems during examination in November 2008.  A sleep study conducted in November 2008 diagnosed sleep apnea obstructive.  Another sleep study conducted in January 2009 diagnosed obstructive sleep apnea.  

In the August 2009 VA examination, the Veteran reported that around 2001 she started to experience constant fatigue.  She related that she was very tired and was having heavy legs.  Per the Veteran, the record does not show that she was having trouble sleeping and was snoring.  The doctors she said suspected thyroid disease.  She reported improvement of sleep and symptoms.  It was noted that she suffered from several co-existing conditions that interfered with her sleep to include thyroid dysfunction, status post cervical spine fusion and reflux.  After review of the record, the VA examiner related that she could not resolve the issue of whether it is at least as likely as not that the Veteran's sleep apnea is related to service without resort to mere speculation.  Per the examiner, the Veteran's condition was diagnosed in 2008 and that the record shows she visited the clinic on multiple occasions reporting leg pain, fatigue, muscle pain and heavy legs.  However, she was unable to find a single notation specifically stating poor sleep, snoring or somnolence.  Due to the lack of specific documentation or evidence supporting that the condition existed during service, the VA examiner could not render an opinion without resort to mere speculation.  

In a July 2011 statement, Dr. L expressed that no notes prior to the November 2008 sleep study could confirm or refute a diagnosis of obstructive sleep apnea.  However, he stated that the diagnosis of non restorative sleep made in 2001 suggests it a possibility.  

Via various statements the Veteran has related that her sleep problems did not develop overnight but that she had complaints of fatigue in 2001 and 2002.  
In her June 2011 hearing, the Veteran stated that starting in March 1993 she started to seek medical care for fatigue.  She believed that her fatigue was throughout her military career but never diagnosed as sleep apnea. 

In light of the foregoing, the Board concludes that the evidence reasonably supports a finding of a nexus between the Veteran's obstructive sleep apnea and service.  In this regard, the evidence proffered by the Veteran regarding fatigue and sleep problems in service are persuasive.  We find that the Veteran is competent to report fatigue and trouble sleeping, and we find her assertions are credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, complaints of fatigue are shown throughout service.  

We recognize that during service the Veteran's complaints of fatigue were attributed to factors other than sleep problems.  However, the VA examiner related that the Veteran suffered from several co-existing conditions that interfered with her sleep to include thyroid dysfunction, status post cervical spine fusion and reflux.  In light of the co-existing conditions, we find the fact that her fatigue was not directly related to obstructive sleep apnea and/or a sleep disorder in service is not determinative.  Also, per Dr. L the July 2001 diagnosis of non restorative sleep suggests a possibility that sleep apnea existed prior to the diagnosis of sleep apnea rendered in November 2008.  While Dr. L's opinion is not definitive, we find that the opinion combined with the record which shows complaints of fatigue throughout service and the Veteran's assertions of sleep trouble throughout service are persuasive. 

In weighing the evidence of record, the evidence supports service connection for obstructive sleep apnea.  The Veteran has a current disability diagnosed as obstructive sleep apnea and credible evidence has been provided establishing a nexus between the current diagnosis of obstructive sleep apnea and service.  We recognize that the August 2009 VA examiner could not render an opinion on this issue due to the lack of specific documentation or evidence supporting that the condition existed during service.  However, the Veteran has presented competent and credible lay evidence of in service fatigue and problems with sleep.  Her statements in conjunction with the statement of Dr. L are persuasive.  As such, we find that although sleep apnea was not formally diagnosed in service, the evidence supports the claim.   Accordingly, the appeal is allowed.


ORDER

Service connection for obstructive sleep apnea is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


